Title: James Madison to Richard Riker and Others, 1 July 1826
From: Madison, James
To: Riker, Richard


                        
                            
                                Gentlemen
                            
                            
                                
                                    
                                
                                July 1. 1826
                            
                        
                        Your letter of June __ inviting me, in behalf of the Corporation of the City of N. York to the celebration of
                            the approaching anniversary of American Independence, having passed on to a post office South of me, has but this moment
                            come to hand on its return.
                        Had the present State of my health therefore which obliged me to decline a previous invitation to a like
                            celebration less distant, not been a bar to the acceptance of yours, the above date will suggest an insuperable one.
                        I beg the Corporation to be assured of my sensibility to the flattering attention for which I am indebted,
                            and of the great pleasure with which I should join my fellow Citizens of N. York, in commemorating the day so dear to
                            American patriotism, and introducing an Era so splendid in the progress of human Society. Be pleased to accept the
                            assurance of my respectful consideration and great esteem.
                        
                            
                                J. M
                            
                        
                    